Herlihy, J.
This appeal is from that part of an order which directed defendant’s attorney to appear for an examination before trial in Monticello, Sullivan County, New York, and to produce at that time certain books, records and other documents. The attorney sought to be examined does not appeal, but rather the defendant, who contends that his attorney’s office is in Kings County and that it was improper to direct that the examination be held in Monticello. Special Term found that special circumstances — instigated by the defendant — existed (see CPLR 3101, subd. [a], par. [4]), which justified the examination as directed. Order affirmed, with $10 costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.